DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
This is a non-final rejection in response to the communication filed 08/12/2021. Claims 1-14 are currently pending.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show: 
“… computerized flight controls 140 …” as described in the specification (see instant [0213]);
“… 1st duct divider (19) …” as described in the specification (see instant [0219];
“… 1st duct stator arms (18) …” as described in the specification (see instant [0219]);
“… Figures 59 A -59 G show …” as described in the specification (see instant [0262]) of which no listings of A-G are shown.
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because: 
reference character “21” has been used to designate both “… nose …” ([0204]) and “… drive shaft …” ([0219]).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
reference character “231” of Fig. 16 is not mentioned in the specification.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because certain elements as listed in the specification does not seem to point to a corresponding structure in the drawings. The elements of [0220] include:
“the first fan hub 242” which seems to point to a stator and not a hub which would be more towards center.
Similarly, “the stator bearing race 243”, “the second stator bearing race 245” and “third stator bearing race 247” does not seem to point to a bearing race, which would be toward center, but rather point to other stators. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “a front nozzle” and “a rear nozzle” of last two indents of claims 1 and 9. It seems the “a front nozzle” is related to “the front thrust nozzles 32” of [0204] and “a rear nozzle” is related to “rear nozzle assembly 27” of [0204]. The instant specification should be amended to refer to the claimed front nozzle and rear nozzle.
The disclosure is objected to because of the following informalities: 
it is unclear the use of the reference characters in parenthesis throughout paragraph [0219] of the instant specification.  For instance, it is unclear the meaning and use of the series of numbers in parenthesis in “… a fan 212,214, 216,222,224, 226 (2,4,6-12,14,16) ….” Similarly, it is unclear the use and meaning of other series of numbers or single numbers in parenthesis in this paragraph.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "a first fan unit" in line 5.  It is unclear if reference is being made to the “a first fan unit” in claim 8 or if a new fan unit is being introduced. This will be interpreted as --the first fan unit-- for examination purposes.
Claim 9 recites the limitation "a second fan unit" in line 8.  It is unclear if reference is being made to the “a second fan unit” in claim 8 or if a new fan unit is being introduced. This will be interpreted as --the second fan unit-- for examination purposes.
Claim 10 is indefinite based on its dependence on claim 9.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5,666,803 to Windisch (Windisch ‘803) in view of US Patent 3,056,258 to Marchant et al. (Marchant).
In Reference to Claim 1
Windisch ‘803 discloses an aircraft (Fig. 1: 5) comprising: 
a frame assembly (of 5); 
a compressor (Figs. 1 and 2: 26) supported by said frame assembly, said compressor having an outer shell (Fig. 2: outer portion of 26) having an intake end (16) and an exhaust end (aft end relative to 14c and 14d, not labeled), 
said outer shell defining a front nozzle port (15a or 15b for instance), said outer shell defining a rear nozzle (15c or 15d for instance) port adjacent said exhaust end; 
a first fan unit (60), said first fan unit proximate said intake end (16), said first fan unit configured to intake air through said intake end (col 3, ll 32-42), said first fan unit configured to exhaust air through said front nozzle port (15a or 15b); 
a second fan unit (68) within said outer shell (of 26), said second fan unit proximate said exhaust end of said outer shell (aft end relative to 14c and 14d), said second fan unit configured to exhaust air through said rear nozzle port (15c or 15d); 
a front nozzle (14a or 14b) rotatably affixed (col 4, ll 47-51) adjacent said front nozzle port for selectively directing said exhaust air for either horizontal or vertical thrust (col 1, ll 56-58); 
a rear nozzle (14c or 14d) rotatably affixed (col 4, ll 47-51) adjacent said rear nozzle port for selectively directing said exhaust air for either horizontal or vertical thrust (col 1, ll 56-58).
Windisch ‘803 does not explicitly teach “… said compressor having an inner shell within said outer shell, said inner shell having an intake end and an exhaust end, said inner shell and said outer shell defining a gap therebetween … the first fan unit within said inner shell … intake end of said inner shell … said second fan unit configured to intake air through said gap between said inner shell and said outer shell ….”
Marchant is related to an aircraft (Fig. 1: 10) with a compressor (Fig. 2: 21 and 17) supported by a frame assembly of the aircraft (as seen in Fig. 1), as the claimed invention, and teaches said compressor having an inner shell (of 21 at inner part of 24) within an outer shell (shell radially outer of 24, not labeled), said inner shell having an intake end (Fig. 2: left end of 21, not labeled) and an exhaust end (Fig. 3: right end of 21, leading into 51), said inner shell and said outer shell defining a gap (Fig. 2: 24) therebetween, wherein a first fan unit (21) is within said inner shell (of 21 at inner part of 24); wherein said first fan unit configured to intake air through said intake end of said inner shell (col 2, ll 23-27); and wherein a second fan unit (17) configured to intake air through said gap between said inner shell and said outer shell (col 2, ll 27-29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Windisch ‘803 wherein said compressor has an inner shell within said outer shell, as taught by Marchant, said inner shell has an intake end and an exhaust end, as also taught by Marchant, said inner shell and said outer shell defining a gap therebetween, as also taught by Marchant, wherein the first fan unit is within said inner shell, said first fan unit configured to intake air through said intake end of said inner shell, as also taught by Marchant, and wherein said second fan unit is configured to intake air through said gap between said inner shell and said outer shell, as also taught by Marchant, so as provide separate and independent intake to each fan unit or compressor unit to have more controllability of each section of the compressor (Marchant: col 2, ll 23-29).
In Reference to Claim 2
Windisch ‘803, as modified by Marchant, discloses the aircraft according to claim 1 wherein: said gap (Marchant: 24) defines an annular space (Marchant Fig. 2: cross-section of which is seen).
In Reference to Claim 3
Windisch ‘803, as modified by Marchant, discloses the aircraft according to claim 1 wherein: said first fan unit (Windisch ‘803 Fig. 2: 60) and said second fan unit (Windisch ‘803 Fig. 2: 68) are connected to one another via a drive shaft (Windisch ‘803 Fig. 1: 78).
In Reference to Claim 4
Windisch ‘803, as modified by Marchant, discloses the aircraft according to claim 1 further comprising: a streamlining tube (Windisch ‘803 Fig. 2: 76) surrounding said drive shaft (Windisch ‘803 Fig. 1: 78).
In Reference to Claim 7
Windisch ‘803, as modified by Marchant, discloses the aircraft according to claim 1 further comprising: a linear nozzle actuator (Windisch ‘803 col 4, ll 51-59: system including rods 9a/b, wire 12a/b and a servo, not shown in figures) affixed to at least one of said front nozzle (Windisch ‘803: 14a for instance) and said rear nozzle (Windisch ‘803: 14c for instance) wherein linear extension and retraction of said linear nozzle actuator (Windisch ‘803 Fig. 2: such as movement of 12a, see double sided arrow) rotates said at least one of said front nozzle and said rear nozzle (Windisch ‘803 col 4, ll 51-61).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5,666,803 to Windisch (Windisch ‘803) in view of US Patent 3,056,258 to Marchant et al. (Marchant) as applied to claim 1 above, and further in view of US Patent Application Publication 2010/0172761 to Le Goff (Le Goff) and in view of European Patent Application EP 3 650 637 to Simonds (Simonds).
In Reference to Claim 5
Windisch ‘803, as modified by Marchant, discloses the aircraft according to claim 1 wherein at least one of a first fan unit (Windisch ‘803 Fig. 2: 60) and a second fan unit (Windisch ‘803 Fig. 2: 68) comprises: at least one fan (Windisch ‘803 Fig. 2: 60 or 68) and at least one stator (Windisch ‘803 Fig. 2: 64 or 66); where Marchant further teaches a plurality of fans (Marchant Fig. 2: of 21 or of 17, not individually labeled) comprising a front fan and a rear fan (Marchant Fig. 2: blades attached to rotor 20 for instance, not labeled); a stator (Marchant Fig. 2: blade attached to portion 21 for instance, not labeled) between said front fan and said rear fan (Marchant as further taught), but does not teach “… said stator having a plurality of stator arms having a leading edge and a trailing edge; a wing structure pivotally attached to said trailing edge of said stator arms for angling air flow from said front fan to said rear fan ….”
Le Goff is related to a compressor (Fig. 1: 10) with a plurality of blades (12 for instance and similar to fans of Marchant) and a plurality or stator vanes (14 for instance and similar to stator of Marchant), as the claimed invention, and teaches where such a configuration of may be used to control flow through the compressor by at least flow-straightening [0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Windisch ‘803 wherein at least one of said first fan unit and said second fan unit comprises: a plurality of fans comprising a front fan and a rear fan; a stator between said front fan and said rear fan (a plurality of blades and stator vanes as taught by Marchant and Le Goff), so as to better control flow through the compressor of Windisch ‘803 by having a plurality of fans and stators (see Le Goff: [0029]).
Regarding the limitation “… said stator having a plurality of stator arms having a leading edge and a trailing edge; a wing structure pivotally attached to said trailing edge of said stator arms for angling air flow from said front fan to said rear fan ...”:
Simonds is related to a compressor (Fig. 1: 24) with a plurality of blades (blades connected to center section of section 24, not labeled) and stators (Fig. 5: 60), as the claimed invention, and teaches said stator having a plurality of stator arms (66, for instance) having a leading edge (Fig. 6: 74) and a trailing edge (76); a wing structure (100) pivotally attached to said trailing edge of said stator arms for angling air flow ([0009]: portion 100 being adjustable) from a front fan (annotated Fig. 1 of Simonds) to a rear fan (annotated Fig. 1 of Simonds).

    PNG
    media_image1.png
    952
    1545
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Windisch ‘803 wherein said stator has a plurality of stator arms having a leading edge and a trailing edge; and a wing structure pivotally attached to said trailing edge of said stator arms for angling air flow, as taught by Simonds, from said front fan to said rear fan, so as to optimize the performance of the compressor of Windisch ‘803 during various flight conditions by controlling an adjustable trailing edge of the stator (Simonds: [0009]).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5,666,803 to Windisch (Windisch ‘803) in view of US Patent 3,056,258 to Marchant et al. (Marchant) as applied to claim 1 above, and further in view of US Patent 8,960,592 to Windisch (Windisch ‘592).
In Reference to Claim 6
Windisch ‘803, as modified by Marchant, discloses the aircraft according to claim 1 wherein: said front nozzle port (Windisch ‘803: 15a or 15b) is a first front nozzle port (Windisch ‘803: 15a for instance); and further comprising a second front nozzle port (Windisch ‘803: 15b for instance); and further comprising a flow divider assembly (Windisch ‘803: 72 for instance) proximate an exhaust end of said first fan unit (Windisch ‘803: aft end relative to 14c and 14d), said flow divider assembly to split airflow and to guide airflow to said first front nozzle port and said second front nozzle port (Windisch ‘803: col 3, ll 56-65).
Windisch ‘803, as modified by Marchant, does not explicitly teach “… said flow divider assembly having a fin at a separation point ….”
Windisch ‘592 is related to an aircraft (Fig. 1: 1) with a compressor (col 3, ll 42-48) supported by a frame assembly of the aircraft (as seen in Fig. 1), as the claimed invention, and teaches a flow divider assembly (Fig. 4: 50) having a fin at a separation point (50) to split airflow and to guide airflow (col 4, ll 12-18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Windisch ‘803 wherein said flow divider assembly has a fin at a separation point, as taught by Windisch ‘592, so as to aid in the separation of the flow to opposite nozzles of the aircraft (Windisch ‘592: col 4, ll 12-18).



Claim(s) 8-12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5,666,803 to Windisch (Windisch ‘803) in view of US Patent 3,056,258 to Marchant et al. (Marchant) in view of US Patent Application Publication 2010/0172761 to Le Goff (Le Goff) and in view of European Patent Application EP 3 650 637 to Simonds (Simonds).
In Reference to Claim 8
Windisch ‘803 discloses an aircraft (Fig. 1: 5) comprising: 
a frame assembly (of 5); 
a compressor (Figs. 1 and 2: 26) supported by said frame assembly, said compressor having an intake end (22) and an exhaust end (aft end relative to 14c and 14d), 
said compressor defining a front nozzle port (15a or 15b for instance), 
said compressor defining a rear nozzle port (15c or 15d for instance) adjacent said exhaust end; 
a first fan unit (60) within said compressor, said first fan unit proximate said intake end (22) of said compressor, said first fan unit receiving air intake through said intake end of said compressor (col 3, ll 32-42), said first fan unit configured to exhaust air through said front nozzle port (15a or 15b); 
a second fan unit (68) within said compressor, said second fan unit configured to intake air through said intake end of said compressor (col 4, ll 34-46: intake through 16/22), said second fan unit configured to exhaust air though said rear nozzle port (15c or 15d)’
wherein at least one of a first fan unit (Fig. 2: 60) and a second fan unit (68) comprises: at least one fan (60 or 68) and at least one stator (64 or 66). 
Windisch ‘803 does not teach “… wherein at least one of said first fan unit and said second fan unit comprise a plurality of fans comprising a front fan and a rear fan, a stator between said front fan and said rear fan, said stator having a plurality of stator arms having a leading edge and a trailing edge, a wing structure pivotally attached to said trailing edge of said stator arms for angling air flow from said front fan to said rear fan …. “
Regarding the limitation “… wherein at least one of said first fan unit and said second fan unit comprise a plurality of fans comprising a front fan and a rear fan, a stator between said front fan and said rear fan …”:
Marchant is related to an aircraft (Fig. 1: 10) with a compressor (Fig. 2: 21 and 17) supported by a frame assembly of the aircraft (as seen in Fig. 1), as the claimed invention, and teaches wherein at least one of a first fan unit (Fig. 2: 21 for instance) and a second fan unit (Fig. 2: 21 for instance) comprise a plurality of fans (Fig. 2: of 21 or of 17, not individually labeled) comprising a front fan and a rear fan (Fig. 2: blades attached to rotor 20 for instance, not labeled), a stator (Fig. 2: blade attached to portion 21 for instance, not labeled) between said front fan and said rear fan (as seen in Fig. 2).
Further, Le Goff is related to a compressor (Fig. 1: 10) with a plurality of blades (12 for instance and similar to fans of Marchant) and a plurality or stator vanes (14 for instance and similar to stator of Marchant), as the claimed invention, and teaches where such a configuration of may be used to control flow through the compressor by at least flow-straightening [0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Windisch ‘803 wherein at least one of said first fan unit and said second fan unit comprises: a plurality of fans comprising a front fan and a rear fan; a stator between said front fan and said rear fan (a plurality of blades and stator vanes as taught by Marchant and Le Goff), so as to better control flow through the compressor of Windisch ‘803 by having a plurality of fans and stators (see Le Goff: [0029]).
Regarding the limitation “… said stator having a plurality of stator arms having a leading edge and a trailing edge; a wing structure pivotally attached to said trailing edge of said stator arms for angling air flow from said front fan to said rear fan ...”:
Simonds is related to a compressor (Fig. 1: 24) with a plurality of blades (blades connected to center section of section 24, not labeled) and stators (Fig. 5: 60), as the claimed invention, and teaches said stator having a plurality of stator arms (66, for instance) having a leading edge (Fig. 6: 74) and a trailing edge (76); a wing structure (100) pivotally attached to said trailing edge of said stator arms for angling air flow ([0009]: portion 100 being adjustable) from a front fan (annotated Fig. 1 of Simonds) to a rear fan (annotated Fig. 1 of Simonds).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Windisch ‘803 wherein said stator has a plurality of stator arms having a leading edge and a trailing edge; and a wing structure pivotally attached to said trailing edge of said stator arms for angling air flow, as taught by Simonds, from said front fan to said rear fan, so as to optimize the performance of the compressor of Windisch ‘803 during various flight conditions by controlling an adjustable trailing edge of the stator (Simonds: [0009]).
In Reference to Claim 9
Windisch ‘803, as modified by Marchant, Le Goff and Simonds, discloses the aircraft according to claim 8 wherein: said compressor has an outer shell (Windisch ‘803 Fig. 2: outer portion of 26), said outer shell having an intake end (Windisch ‘803: 16) and an exhaust end (Windisch ‘803: aft end relative to 14c and 14d); a first fan unit (Windisch ‘803: 60), said first fan unit proximate said intake end, said first fan unit configured to intake air through said intake end (Windisch ‘803: col 3, ll 32-42), said first fan unit configured to exhaust air through said front nozzle port (Windisch ‘803: 15a or 15b); a second fan unit  (Windisch ‘803: 68) within said outer shell (Windisch ‘803: of 26), said second fan unit proximate said exhaust end of said outer shell (Windisch ‘803: aft end relative to 14c and 14d), said second fan unit configured to exhaust air through said rear nozzle port (Windisch ‘803: 15c or 15d); a front nozzle (Windisch ‘803: 14a or 14b) rotatably affixed (Windisch ‘803: col 4, ll 47-51) adjacent said front nozzle port for selectively directing airflow for either horizontal or vertical thrust (Windisch ‘803: col 1, ll 56-58); a rear nozzle (Windisch ‘803: 14c or 14d) rotatably affixed (Windisch ‘803: col 4, ll 47-51) to said rear nozzle port for selectively directing airflow for either horizontal or vertical thrust (Windisch ‘803: col 1, ll 56-58).
Windisch ‘803 does not explicitly teach “… said compressor has an inner shell within said outer shell, … said inner shell having an intake end and an exhaust end, said inner shell and said outer shell defining a gap therebetween; … the first fan unit within said inner shell … intake end of said inner shell, … said second fan unit configured to intake air through said gap between said inner shell and said outer shell ….”
Marchant further teaches said compressor (21 and 17) having an inner shell (of 21 at inner part of 24) within an outer shell (shell radially outer of 24, not labeled), said inner shell having an intake end (Fig. 2: left end of 21, not labeled) and an exhaust end (Fig. 3: right end of 21, leading into 51), said inner shell and said outer shell defining a gap (Fig. 2: 24) therebetween, wherein a first fan unit (21) is within said inner shell (of 21 at inner part of 24); wherein said first fan unit configured to intake air through said intake end of said inner shell (col 2, ll 23-27); and wherein a second fan unit (17) configured to intake air through said gap between said inner shell and said outer shell (col 2, ll 27-29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Windisch ‘803 wherein said compressor has an inner shell within said outer shell, as taught by Marchant, said inner shell has an intake end and an exhaust end, as also taught by Marchant, said inner shell and said outer shell defining a gap therebetween, as also taught by Marchant, wherein the first fan unit is within said inner shell, said first fan unit configured to intake air through said intake end of said inner shell, as also taught by Marchant, and wherein said second fan unit is configured to intake air through said gap between said inner shell and said outer shell, as also taught by Marchant, so as provide separate and independent intake to each fan unit or compressor unit to have more controllability of each section of the compressor (Marchant: col 2, ll 23-29).
In Reference to Claim 10
Windisch ‘803, as modified by Marchant, Le Goff and Simonds, discloses the aircraft according to claim 9 wherein: said gap (Marchant: 24) is an annular space (Marchant Fig. 2: cross-section of which is seen) between said inner shell (Marchant: of 21 at inner part of 24 for instance) and said outer shell (Marchant: shell radially outer of 24, not labeled).
In Reference to Claim 11
Windisch ‘803, as modified by Marchant, Le Goff and Simonds, discloses the aircraft according to claim 8 wherein: said first fan unit (Windisch ‘803 Fig. 2: 60) and said second fan unit (Windisch ‘803 Fig. 2: 68) are connected to one another via a drive shaft (Windisch ‘803 Fig. 1: 78).
In Reference to Claim 12
Windisch ‘803, as modified by Marchant, Le Goff and Simonds, discloses the aircraft according to claim 11 further comprising: a streamlining tube (Windisch ‘803 Fig. 2: 76) surrounding said drive shaft (Windisch ‘803 Fig. 1: 78).
In Reference to Claim 14
Windisch ‘803, as modified by Marchant, Le Goff and Simonds, discloses the aircraft according to claim 8 further comprising: a linear nozzle actuator (Windisch ‘803 col 4, ll 51-59: system including rods 9a/b, wire 12a/b and a servo, not shown in figures) affixed to at least one of said front nozzle (Windisch ‘803: 14a for instance) and said rear nozzle (Windisch ‘803: 14c for instance) wherein linear extension and retraction of said linear actuator (Windisch ‘803 Fig. 2: such as movement of 12a, see double sided arrow) rotates said at least one of said front nozzle and said rear nozzle (Windisch ‘803 col 4, ll 51-61).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5,666,803 to Windisch (Windisch ‘803) in view of US Patent 3,056,258 to Marchant et al. (Marchant) in view of US Patent Application Publication 2010/0172761 to Le Goff (Le Goff) and in view of European Patent Application EP 3 650 637 to Simonds (Simonds) as applied to claim 8 above, and further in view of US Patent 8,960,592 to Windisch (Windisch ‘592).
In Reference to Claim 13
Windisch ‘803, as modified by Marchant, Le Goff and Simonds, discloses the aircraft according to claim 8 wherein: said front nozzle port (Windisch ‘803: 15a or 15b) is a first front nozzle port (Windisch ‘803: 15a for instance); and further comprising a second front nozzle port (Windisch ‘803: 15b for instance); and further comprising a flow divider assembly (Windisch ‘803: 72 for instance) proximate an exhaust end of said first fan unit (Windisch ‘803: aft end relative to 14c and 14d), said flow divider assembly to split airflow and to guide airflow to said first front nozzle port and said second front nozzle port (Windisch ‘803: col 3, ll 56-65).
Windisch ‘803, as modified by Marchant, Le Goff and Simonds, does not explicitly teach “… said flow divider assembly having a fin at a separation point ….”
Windisch ‘592 is related to an aircraft (Fig. 1: 1) with a compressor (col 3, ll 42-48) supported by a frame assembly of the aircraft (as seen in Fig. 1), as the claimed invention, and teaches a flow divider assembly (Fig. 4: 50) having a fin at a separation point (50) to split airflow and to guide airflow (col 4, ll 12-18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Windisch ‘803 wherein said flow divider assembly has a fin at a separation point, as taught by Windisch ‘592, so as to aid in the separation of the flow to opposite nozzles of the aircraft (Windisch ‘592: col 4, ll 12-18).
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, as cited in the Notice of References Cited, are cited to show compressors with multiple stages, aircraft with directionally adjustable nozzles and aircraft with adjustable stator vanes or blades.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LAMBERT whose telephone number is (571)270-3516. The examiner can normally be reached Monday - Thursday 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on (571)270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WAYNE A LAMBERT/Examiner, Art Unit 3745                                                                                                                                                                                                        
/David E Sosnowski/SPE, Art Unit 3745